Title: To John Adams from William Vans Murray, 22 July 1798
From: Murray, William Vans
To: Adams, John



Private(Dear Sir,The Hague 22d July 1798.



I had this evening a visit from (the name is on a loose paper). After informing me of the exertions of Mr. Schimmelpeninck    cipher     and Admiral de Winter at Paris the agents of this Government—to recal France to a just respect for the commercial interests of this country. he told me from a letter From the latter which he showed me that France had not commanded the Commissary of Marine at Flushing to embargo our ships at that port (there are none I think there) though the embargo is certain all through the french ports—that this intelligence would please our Government because it promised some respect to trade in this Country. He asked my opinion of some parts of the letter which he read in French as it was in Dutch in which the Admiral mentions Mr. Tallyrand’s solicitude to conciliate the United States. I told him not to rely a moment upon these professions—begging him on the contrary to bend all his force to show France that it is her interest to let Holland be at peace with the United States.—He said that should be done & had been endeavoured—that they were absolutely ruined if they should be in the war—I told him—I had written a few sheets on that question which I would send him: which I shall do privately. Were it known to come from me, tho’ not a treatise, it would work the other way with france.
The reason of my caution in folding up the name is because of what I shall now mention. He gradually cipher me to the subject of my letter to you Sir, of 17. July in which I mention that a personage had called on me & proposed to me to write to Mr. King on the following proposition viz:—That if Gr. Britain would declare that she would not interfere with the internal government here they (his party) would drive the French out of the country provided the war that was probable were renewed, & any chance presented itself. He spoke explicitly of the name which I mentioned, connected with the interview in May, & which I find certainly that I have not over-rated in mentioning it, Sir, to you. After some time he told me I need not conceal any thing on that subject, that he knew all and was a party to the plan & then named one other, a man of the very first talents I think in this country and a man of high & excellent principles—and said we all are of the same views—I then spoke with absolute freedom to him & told him what I had written to Mr. King & that I had communicated to you Sir, in confidence even the name.—he seemed a little alarmed.—I told him it would be perfectly safe with you, & that it was on a loose paper and that in case of accidents, as death, it would still be sacred.—He avowed the highest respect for you & mentioned that his friends (the moderates many of whom had the pleasure of knowing you personally) were much attached to you.—I told him that not having seen the person with whom I had the interview in May since, I could not communicate the result of my correspondence—but that I now wd. to him; & told him that I suspected that Gr. Britain would not give the pledge required. He at last said he thought she might yet if a fair occasion offered.—In fact, Sir, I now know that the men who overturned the Directory on the 12. June did it partly with this view and principally. They have with some hazard liberated the arrested members of 22d. Jany, in doing which they risked the suspicions of France: but they have so managed as to have her consent and yet her confidence—Tremendous will be the blow if she discovers a thread of this affair!
I hear nothing more from Mr. Pichon. Mr. Gerry is yet at Paris—& great pains are taken to circulate into Merchants’ Counting houses here, information pretended to be drawn from him, that if he had powers he cou’d treat to advantage. In the mean time no act on their part assures us of sincerity—on the contrary every act of Government is a contradiction to this sort of news—viz: a very strict Embargo on our vessels in all the french ports, since about the 10. inst: when from private intelligence I heard of it by letters of the 9th. from Paris.—
I would pray, Sir, for every gentleness towards this nation consistent with the honour of the American Government.—They are, Govt. and all charmed with our spirit & energy—& in fact consider it secretly as a common cause in which they are interested that we should succeed—
I have requested Mr. Bourne to give notice of the Law for suspending intercourse, tho’ I am not officially informed. If I find that my intelligence that the bill past 1st June is not a law—& it came to me thro’ various channels that it is a law I shall take on myself the mistake by publishing notice that the unofficial intelligence (which I now believe still to be true) is premature, so as to prevent any consequences from Mr. Bourne’s notice.
I have the honor to be with sincere & /  affectionate respect, / Dr. Sir, faithfully / Yr. mo. Obt. Servt.

W. V. Murray.
P.S. 23. July I have just received letters from several correspondents which lead me to doubt whether the bill for suspending intercourse be past into a Law—& have written to Mr. Bourne to stop the notice—That measure I resolved on after a belief that it had past—because of the endeavours made here & from Paris to lead one trade into a disbelief of the Embargo which I knew had taken place in the French ports—& because some vessels here of U.S. wished to go both to France & her islands 
Again I have the honour to be / with the most perfect respect / faithfully Sir / Yr. mos. ob. st.

W. V. Murray.The President will have the goodness to decypher the within Himself—& put it not in the letter again!Spoors, President of the Directory

